  USDC IN/ND case 3:19-cv-00501-PPS document 49 filed 04/01/21 page 1 of 5


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

KEVIN PACK,                                     )
                                                )
                    Plaintiff,                  )
                                                )
      vs.                                       ) CAUSE NO. 3:19-CV-501-PPS-MGG
                                                )
TRENT MAST,                                     )
                                                )
                    Defendant.                  )

                                 OPINION AND ORDER

      Plaintiff, Kevin Pack, filed a motion titled “FRCP Rule 60 Motion for Relief from

Judgment.” [DE 41.] Pack claims that my order granting summary judgment in favor of

Defendant, Trent Mast [DE 39], “does not conform to the Indiana tort law.” [DE 41 at 1.]

I granted Mast’s motion for summary judgment in a lengthy opinion and order dated

February 5, 2021, and judgment was entered that date. [DE 39, 40.] Pack filed this

motion on March 5, 2021. [DE 41.]

      Three days later, on March 8, 2021, Pack filed a notice of appeal of my opinion

and order.1 [DE 42.] Then, on March 24, 2021, Pack filed a motion under Federal Rule of

Appellate Procedure 42(b), asking the Seventh Circuit to grant his motion to voluntarily

dismiss the appeal “to allow the Northern District of Indiana to complete its

      1
        The appeal in this case was different than the one recently ruled upon by the
Seventh Circuit in another case brought by the same plaintiff, Pack v. Middlebury
Community Schools, No. 20-1912, 2021 WL 915911 (Mar. 10, 2021). In that case, the
Seventh Circuit repeated the School’s phrasing that “the goal of this hoax was to coax
the School into violating the settlement agreement” which occurred when Pack
recruited two acquaintances to call the School pretending to be prospective employers
to see what the School would say about him. Id. at *8.
   USDC IN/ND case 3:19-cv-00501-PPS document 49 filed 04/01/21 page 2 of 5


consideration of Plaintiff’s T.R. 60 Motion filed in the Northern District of Indiana on

March 5, 2021.” [Case No. 21-1422, DE 5.] The Seventh Circuit granted this motion,

issuing an order and mandate on March 25, 2021, dismissing the appeal. [DE 48.]

       The filing of a notice of appeal would typically “confer[] jurisdiction on the court

of appeals and divest[] the district court of its control over those aspects of the case

involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982).

But because Pack voluntarily dismissed the appeal, I now have jurisdiction to entertain

the instant motion.

       Although Pack titled his motion as one pursuant to Rule 60(b), there are really

two ways for a court to analyze motions for reconsideration - under Rule 59(e) or Rule

60(b) of the Federal Rules of Civil Procedure. “Rule 60(b) relief is an extraordinary

remedy and is granted only in exceptional circumstances.” Karraker v. Rent-A-Center,

Inc., 411 F.3d 831, 837 (7th Cir. 2005) (quotation marks and citation omitted). This is not

such a case. Plaintiff has failed to set forth any mistake, inadvertence, surprise, or

excusable neglect justifying relief from the order. Fed. R. Civ. P. 60(b)(1); see also

Obriecht v. Raemisch, 517 F.3d 489, 493-94 (7th Cir. 2008) (“[Plaintiff] based his motion for

reconsideration on errors of law, a basis encompassed by Rule 59(e), not Rule 60(b).”).

       I really consider Pack’s motion for reconsideration to be filed under Rule 59(e)

“because it is a substantive motion for reconsideration of an appealable order filed

within twenty-eight days of entry of that appealable order.” Grissom v. United States,

No. 4:19-cv-00232-TWP-DML, 2021 WL 325967, at * 1 n.1 (N.D. Ind. Feb. 1, 2021) (citing


                                              2
  USDC IN/ND case 3:19-cv-00501-PPS document 49 filed 04/01/21 page 3 of 5


Obriecht, 517 F.3d at 493). Here, judgment was entered on February 5, 2021 [DE 40], and

the instant motion was filed exactly 28 days later, on March 5, 2021. Rule 59(e) has a

slightly more liberal standard than Rule 60, requiring the moving party clearly establish

a manifest error of law or an intervening change in the controlling law, or present

newly discovered evidence. See Cosgrove v. Bartolotta, 150 F.3d 729, 732 (7th Cir. 1998).

But of course a motion for reconsideration should not introduce new evidence that

could have been presented earlier. Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir.

2000). “Ultimately, a motion for reconsideration is an extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial

resources.” McGrath v. Everest Nat’l Ins. Co., 668 F.Supp.2d 1085, 1110 (N.D. Ind. 2009)

(quotation omitted).

       Pack pleaded two causes of action in his complaint: tortious interference with

contract and intentional infliction of emotional distress. Then, in the middle of briefing

the motion for summary judgment, he argued a claim for defamation under Indiana

law. Although I was skeptical of Pack’s ability to argue a new theory in response to

summary judgment, in an abundance of caution, I analyzed his claim for defamation,

finding that it failed on the merits anyway. [DE 39 at 11-18.]

       Although Pack did not question the admissibility of evidence during the

summary judgment phase (but he certainly could have), he now claims that hearsay

evidence was impermissibly relied upon by the Court. [DE 41 at 1.] Pack complains

that I impermissibly relied upon things Mast’s brother told him, statements a student


                                             3
   USDC IN/ND case 3:19-cv-00501-PPS document 49 filed 04/01/21 page 4 of 5


told him, and the inadmissible findings of the school board. Recall that a defamation

per se claim requires proof of four elements: (1) a communication with defamatory

imputation; (2) malice; (3) publication; and (4) damages. Newman v. Jewish Cmty. Ctr.

Ass’n of Indianapolis, 875 N.E.2d 729, 735 (Ind. Ct. App. 2007). Here, none of these

statements were offered to prove the truth of the matter asserted. See Fed. R. Evid.

801(c)(2). Rather, this evidence went towards Mast’s state of mind - did he believe the

comments he wrote in the e-mails were true, or did he have the requisite “actual

malice,” acting with a high degree of awareness that the information was probably

false? I stand by my determination that Pack presented no evidence that Mast had

serious doubts as to the truth of his e-mails, and the evidence that I did consider in

ruling on the motion for summary judgment was proper to determine his state of mind.

       Pack also argues that the Court incorrectly concluded that a teacher is a public

figure. [DE 41 at 4.] This is not true - I specifically stated in the order that Mast was a

private figure, but that the issue involved a matter of public or general concern since he

was a public high school teacher and the statements Mast made about Pack could go

towards his fitness to interact with children and be a teacher. [DE 39 at 13-14.]

                                        Conclusion

       For all of these reasons, the “FRCP Rule 60 Motion for Relief from Judgment”

filed by Plaintiff, Kevin Pack [DE 41] is DENIED.

SO ORDERED.

ENTERED: April 1, 2021.


                                              4
USDC IN/ND case 3:19-cv-00501-PPS document 49 filed 04/01/21 page 5 of 5


                                 /s/ Philip P. Simon
                                 PHILIP P. SIMON, JUDGE
                                 UNITED STATES DISTRICT COURT




                                   5
